 EASTERN TELECOM CORP237'Eastern Telecom Corporation and Carole A. Snyderand Robert L. Wieland. Cases 6-CA-15663 and6-CA-1580313 December 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND .DENNISOn 16 June 1983 Administrative Law Judge Wil-liam A. Gershuny issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief, and the Respondent filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' and1 The General Counsel has excepted to some of the judge's credibilityfindings The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are Incorrect StandardDry Wall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Or1951) We have carefully examined the record and find no basis for re-versing the findingsIn addition, the General Counsel contends that the judge's credibilityresolutions, factual findings, and legal conclusions are the result of biasAfter a careful examination of the entire record, we are satisfied that thisallegation is withbut merit There is no basis for finding that bias and par-tiality existed merely because the judge resolved important factual con-flicts in favor of the Respondent's witnesses As the Supreme Courtstated-in NLRB v Pittsburgh Steamship Co, 337 U S 656, 659 (1949),"[T]otal rejection of an opposed view cannot of itself impugn the integri-ty or competence of a trier of factIn sec III,B,(9) of his decision, the judge Incorrectly stated that Charg-ing Party Wieland "admitted making all the disparaging remarks, thethreat to go to city council and telling co-employees about his litigationwith a former employer" The record reveals, however, that Wielandonly admitted making two of the disparaging remarks and telling otheremployees about his litigation with a former employer This error in thejudge's findings does not affect his conclusions, because he relied onother independent evidence as to Wieland's threat and all of the disparag-ing statementsIn the paragraph titled in sec 111,B ofhis decision, the judge Incorrectly stated that Local Union President Pe-terson testified Wieland's complaints about the Respondent's subcontract-in-g of unit work were never brought to the Respondent's attention Al-though' Peterson did testify that he told the Respondent of Wie-land's complaints, Peterson also testified that Wieland had complained di-rectly to the Respondent about the subcontracting Further, RespondentDirector of Operations Gingery admitted that Wieland complained tohim in May 1982 about the Respondent's use of subcontractors to do bar-gaining unit work, and the judge found that Wieland questioned Re-spondent Administrative Assistant Yocco about subcontracting in June1982 when Yocco informed employee Smith he would be laid off We donot rely on the judge's erroneous finding in adopting his decision Rather,we note there is no evidence that the Respondent expressed any animustoward Wieland's subcontracting complaints or that his complaints toGingery in May and to Yocco in June played any part in the Respond-ent's decision to discharge him in SeptemberIn par 4 of sec III,C of his decision, the judge incorrectly stated that"help was needed due to the maternity leave of one clerk and the vaca-tion of another" The record establishes, however, that no employee wasconclusions2 and to adopt the recommendedOrder3 as modified.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Eastern Telecom CorpOration, Monroe-ville, Pennsylvania, its officers, agents, successors,and assigns, shall take the action set forth in theOrder as modified:1. Substitute the following for paragraph 1:"1. Cease and desist from"(a)Soliciting its employees to take their griev-ances directly to it rather than attempting to obtainredress through the contractual grievance proce-dure or through other protected activities."(b)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights 'guaranteed them by Section 7of the Act."2. Add the following as paragraph 2(b):"(b) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.3. Substitute the attached notice for that of theadministrative law judge., on maternity leave when the Respondent recalled Snyder This error inthe judge's findings does not affect his conclusions, and we do not relyon it in adopting his decision In the paragraph titled "Wieland as stew-ard- in sec III,B of his decision, the judge incorrectly stated that therewere two other stewards instead of one We therefore correct this inad-vertent error2 The General Counsel argues that the judge erred in concluding thatthe Respondent discharged Wieland for cause, pointing to evidence notaddressed by the judge that on two occasions Respondent PresidentCluodo called Wieland "a troublemaker" and linked these comments toeither a threat to get rid of Wieland or his actual discharge Inasmuch asthe record reveals that Chiodo also made similar statements about theother union steward, Grimes, but the Respondent did not discharge himand that the Respondent had fired other employees for the same conductas it discharged Wieland, we agree w s the judge that the Respondentdecided to discharge Wieland solely because of his poor work perform-ance, not because of any protected activities in which he may have par-ticipated, and that the Respondent would have made the same decisionregardless of whether Wieland engaged in any protected activities Fur-thermore, we note that Chiodo's vague "troublemaker" references werenot in most cases specifically directed at any possibly protected activities,but rather were usually linked to Wieland's abuse of privileges or poorjob performance and that the judge credited Chiodo's testimony that heconsidered Wieland a troublemaker because Wieland had called himnames, threatened to slash his tires, and threatened to obstruct the sale ofpart of his business by revealing damaging information3 We have modified the judge's recommended Order to add the stand-ard language requiring the Respondent to refrain from violating the Act"in any like or related manner" and requiring the Respondent to notifythe Regional Director of its compliance We have also modified thejudge's notice to conform to our Order273 NLRB No. 40 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor, Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT solicit our employees to take theirgrievances directly to us, rather than attempting toobtain redress through the contractual grievanceprocedure or through other protected activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise. of the rights guaranteed them by Sec-tion 7 of the Act.EASTERN TELECOM CORPORATIONDECISIONSTATEMENT OF THE CASEWILLIAM A. GERSHUNY, Administrative Law Judge.A consolidated hearing was held in Pittsburgh, Pennsyl-vania, on February; 14-17 and April 11-12, 1983, oncomplaints alleging a number of 8(a)(1) violations, theunlawful layoff of nonbargaming unit employee CaroleSnyder and the unlawful discharge of her friend, Stew-ard Robert Wieland, on September 8, 1982.1 A thirdcomplaint, Case 6-CA-_-15630, alleging a number of8(a)(5) violations was settled on the opening day of thehearing.- -On the entire record, including my observation of wit-ness demeanor, I make the followingFINDINGS OF FACT AND CONCLUSIONS OF LAWI JURISDICTIONThe complaints allege, the answers admit, and I findthat Respondent is an employer subject to the Act.II. LABOR ORGANIZATION INVOLVEDThe complaints allege, the answers admit, and I findthat Local Union 126, IBEW is a labor organizationwithin the meaning of the Act.III. UNFAIR LABOR PRACTICES -A. BackgroundRespondent operates a number of cable television sys-tems in the Pittsburgh area. Its main office is in Monroe-ville and it has another office in Mt Lebanon to serviceoperations in that areaRepsondent (and predecessors) has recognized andbargained with Local 126 since 1968 and the current1 Wieland filed, and later withdrew, a grievance over his dischargecontract covering technicians expires April 30, 1983. Ad-mittedly, its relationship with the Union over the yearshas been good, there have been no unfair labor practicecharges, all disputes have been resolved amicably with-out resort to arbitration, and there is no history of unionanimus.B. The Wieland Discharge on September 8, 1982By letter dated September 8, 1982, Robert Wieland,the Company's highest grade technician and union stew-ard for the Mt. Lebanon operations, was discharged byAdministrative Assistant and Director of PersonnelYocco. The stated grounds were numerous:(1)The unauthorized ' use of company telephones forlong-distance toll calls during. March-May. On July 22,he was confronted with bills. Restitution was demandedand made, and he received a written warning Other em-ployees (including steward Grimes) received .similar de-mands and warnings Wieland admitted the facts. Nogrievance was filed(2)The failure to bond and ground connections totelephone lines, contrary to safe practices, companypolicy, ; and the Company's contractual obligation withthe telephone company: Wieland was leader of the crewwhich performed the work Wieland admitted the factsand received a reprimand on August 6, following a tele-phone company complaint on August 3.,.No grievancewas filed.(3)The failure on September 1 (and other days) tobury a Cable connected to a customer's house,-'contraryto specific instructions and a v•T'ritten company policy an-nounced August 3, and his issuance of verbal instructionsto other employees not to bury cable and not to worryabout it. Wieland admitted not ;burying cable at the timeof installation, stating that the ground often was hardand he lacked proper digging equipment or the time andthat other technicians similarly failed to bury cable onoccasion. Once, the Cable ,Was left on a driveway.(4)The damage of a company vehicle in January 1982,requiring repairs in the amount of $155.(5)The inability to understand and perform work as-signed on August 20 to Wieland within the scope of hissuperior classification, resulting in the loss of a full dayof labor and necessitating performance of the work by asupervisor. He 'did not ask for assistance or blueprintsand his wiring on the "head end" was a "mess."(6)Two customer complaints in late August of failureto provide home service when'scheduled. Wieland hadmarked work orders with the notation that the customerwas not home, contrary to the fact.(7)The scheduling of followup customer service, con-trary to company policy which states that all servicecalls are to be scheduled only by office personnel whohave responsibility for their coordination. Wieland admit-ted doing ;so, stating that often irate customers have tobe told something..(8)The failure .to hook up a cable on September 3, ascalled for by a work order.(9)The making of disparaging remarks about Compa-ny President Chiodo ("fat SOB" and "bastard") in con-versations with other employees, disparaging remarks to EASTERN TELECOM CORP239customers that company equipment was "outdated, obso-lete, old and in need of repair", threats to report howbad the cable system was to city council which licensedthe system and was then considering an extension of thelicense, if he were discharged, threats to "get even" withthe Company for laying off his girl friend, ChargingParty Snyder, and threats to "do the same" to Respond-ent as he had done to a former employer who had dis-charged him and paid Wieland money in settlement of aclaim He admitted making all the disparaging remarks,the threat to go to city council, and tellmg co-employeesabout his litigation with a former employer His reasonsin part, because they were true, in part, because he wasangry with Respondent for having reassigned him fromthe Monroeville office (near his home and where his girlfriend worked) to-the Mt Lebanon office where he wasneeded because of his classification Significant also arestatements to nonbargaimng unit co-employees, after histransfer to Mt Lebanon, that he had records and photo-graphs to show that' the system was bad, that he intendedto get back at the Company because of his transfer, andRespondent's refusal to allow him (or other employees)personal use of company trucks, that he was going to"nail his ass" (referring to the company president) withthose records, and that he had taken a former employerfor a lot of money and was going to "take" the Compa-ny "for all he could get" Noteworthy is the fact thatneither the transfer nor the truck-use policy is alleged tobe unlawfulThe record evidence is overwhelming that actualcause existed for Wieland's discharge on the groundsthat he was incompetent, insubordinate, careless, disloy-al, and dishonest Nor was there disparate treatment ofWieland Another shop steward similarly was required tomake payment for unauthorized toll calls and the truck-use policy applied to all Other employees occasionallydid not bury cables at time of installation, but none withthe regularity of Wieland and no other employee directlydisobeyed specific instructions to do so There is evi-dence proffered that other employees slandered thepresident, but their remarks fall well afield of Wieland'sAnother employee damaged a truck, but the when,where, and how are unexplained Other employees werethe subject of customer complaints, but Wieland was thesubject of far more complaints and followup calls thanall other employees Indeed, another employee was simi-larly discharged for similar conductThe real issue is whether the discharge decision wasalso based in part on any protected concerted activitywhich Wieland may have engaged in For reasons setforth below, I conclude that the decision was bottomedsolely and exclusively on work performance and not onany protected activity and that Respondent would havetaken the same course regardless of whether Wieland en-gaged in any such activity For this reason, there is nooccasion to consider whether Wieland's disparagement ofthe ccmpany cable system and its president was so de-structive of the employment relationship as to make inap-propriate the usual remedy of reinstatementThe General Counsel's principal witness in both casesis Charging Party Wieland Moreover, the keystone tothe General Counsel's case is comprised of "admissions"of unlawful company motive allegedly made in July andAugust by Supervisor Turak to Wieland prior to theJuly 15 layoff of Snyder and the September 8 dischargeof Wieland For these reasons, the credibility of Wielandmust be addressed at the outsetIn doing so, it must be said that the record in this caseraises critical credibility issues, not of the run-of-the millvariety involving faulty memory, misperceived motives,misconstrued actions, and misinterpreted words Rather,this record is strongly suggestive of evidence manufac-tured for purposes of this caseIt is helpful, I believe, to first consider the unusual cir-cumstances surrounding the emergence of Turak as asource of evidence damning to Respondent Turak wasWieland's supervisor and social friend when the latterwas transferred to Mt Lebanon in late June Wieland tes-tified that Turak admitted (a) that he had been instructedby the Company to reprimand Wieland, (b) that theCompany was watching both Wieland and his girl friendand housemate, Carole Snyder, (c) that Carole Snyderwas laid off to provoke Wieland into giving Respondentgrounds for discharge, (d) that he was told by the Com-pany to deny Wieland assistance on an assignment, (e)Wieland would soon be given a difficult job in an effortto demote him, (f) that Wieland's visit to the Board of-fices would "cause war", (g) that the Company was outto get Wieland, and (h) that Wieland was being watchedThese "admissions" were made by Turak to Wielandbefore his discharge on September 8, yet none were thesubject of Wieland's charge of September 10 or the com-plaint which issued October 7 Presumably they were notmentioned in any of Wieland's first three affidavits givento the Board between September 10 and 21 It was notuntil the amended complaint of February 1, 1983, 2weeks before the hearing, that Turak's role emerged inthe form of seven allegations of violations of Section8(a)(1) Presumably, Turak's role first was disclosed tothe Board in Wieland's affidavit of January 26, 1983This sequence of events•actual knowledge of admissionsby Wieland in July and August when he was addressedby Turak, first disclosure and first allegations in earlyJanuary 1983, and Turak's quitting his job in August1982 and, by early 1983, his disappearance•raises gravesuspicions as to the credibly generally of WielandOf even greater importance, however, is my inabilityto credit Wieland based simply on my observation ofhim on the witness stand during his extended examma-tion On direct, his testimony was extensive and detailed,recounting numerous events and conversations over a 6-month period with recourse to no notes or other docu-ments On cross-examination, his testimony becamevague vague, uncertain, exaggerated, and contradictoryand he displayed a reluctance to admit to any fact whichhe perceived to be harmful to this case He admittedmaking the basest of derogatory remarks concerning thecompany president and the cable system to get back atthe Company for transferring him (admittedly lawfully)to another office where he was needed, he admitted thathe gave conflicting evidence in an unemployment com-pensation hearing, in his affidavit, and at this hearing asto Respondent's knowledge of his activity regarding a 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion grievance over use of subcontractors, and he ad-mitted he similarly gave conflicting testimony as towhether he was asked by Turak about his visit to BoardOfficesIn Wieland's zeal to support the allegation, it is mybelief that he shut his eyes to the facts I reject his testi-mony in its entiretyThis credibility finding thus disposes of paragraphs11(a)(1)-(5) and 12(a)(1)-(7) and (b) of the complaint asamendedThe General Counsel contends that Wieland engagedin a number of activities protected under Section 7 of theAct and that each played a part in the decision to dis-charge Wieland1 The subcontractor grievanceThis gnevance was filed by the Union on August 27and since has been arbitrated with the grievance beingdenied According to the testimony of Local UnionPresident Peterson, Wieland had complained to himmany times about the Company's use of subcontractorsto do bargaining unit work, but that Wieland's involve-ment never was brought to the attention of the Compa-ny Thus, this activity could not have come within theSection 7 umbrella and could not have been a part ofRespondent's decision2 Wieland's June 16 discussion with YoccoOn June 16, Director of Personnel Yocco informedtechnician Smith that he was to be laid off because ofcutbacks Present was Wieland, who was not yet a stew-ard Wieland asked if subcontractors were to be used,Yocco replied it was not his decision, and Wieland ad-vised Smith to talk with the steward The layoff decisionwas revoked 2 days later for unexplained reasons As-suming, without deciding, that Wieland's fleeting in-volvement in the Smith layoff constitutes protected con-certed activity, I am unable to find any evidence thatthis event played any role whatsoever in the dischargedecision Wieland's role was innocuous and there is nosuggestion on this record that any ill will was generated3 Wieland's uniform and training discussionsWieland, both before and after his appointment assteward, was outspoken in his opposition to a companyplan that employees who make calls on private homeswear uniforms and to a company practice of providingtraining classes to benefit its employees who contractual-ly are required to pass tests for advancement The Com-pany had heard that Wieland was circulating a petitionLocal Union President Peterson advised Wieland thatthe issues were not covered under the contract The uni-forms were the suggestion of municipalities for securitypurposes Chiodo, Respondent's president, in a conversa-tion with Peterson, referred to Wieland as a troublemak-er and the latter assumed the reference was to classesand uniforms issues Chiodo, however, used the phrase torefer to Wieland's abusive attitude following his transferto Mt Lebanon and his loss of the use of companytrucks for personal reasons I credit Chiodo's testimonyas it is fully consistent with the totality of events, ofwhich Peterson was unaware and, thus, was left to spec-ulate about Cluodo's meaning Again, I am unable todetect any record suggestion that this series of events,which culminated on July 14, left any bitter aftertaste inthe minds of Respondent's officials, despite the fact thatemployees originally (in June) had voted for uniforms,only to unanimously reject them on July 14 Given theother events of the same period (e g , Wieland's disparag-ing remarks and his negligent work which necessitatedmany followup calls, all of which began in late June), Ican neither find nor Infer that such activities, assumingthem to be protected and concerted under the Act,played any role whatsoever in the discharge decisionSimply stated, they were overshadowed and cast asideby those events which actually formed the basis for thedischarge decision4 Wieland as stewardWieland, at his request, was appointed steward on July8 There were two other stewards Chiodo admittedlywas not unhappy or upset to learn of the appointmentand there is no evidence of animus toward other stew-ards As steward, Wieland processed no grievances, par-ticipated in no negotiations, and, to the knowledge of theUnion, engaged in no other activities as steward An-other steward was required to make restitution for unau-thorized toll calls and was on the receiving end of anumber of remarks which are familiar subjects of 8(a)(1)allegations No such allegations are included in thepresent complaint and, on the first day of the hearing,counsel for the General Counsel represented that thepresent case involves no allegations of harassment ofWieland because of his status as steward There is evi-dence that Wieland detained co-employees from begin-ning their service calls in the morning, but the only evi-dence of subject matter relates, on one occasion, to anupcoming union meeting There is no evidence that Re-spondent was aware of the subject matter of this discus-sion and, in any event, no protected activities are in-volvedI fitisl and conclude that the discharge of Wieland wasnot unlawfulC The Layoff of Carole SnyderCarole Snyder, a girl friend and housemate of Wie-land, was laid off on July 15 2 The General Counsel'scase as to Snyder is a denvative one It is not based onany protected concerted activity on her part•indeed,there was none Rather, it is the General Counsel'stheory that she was a pawn in Respondent's efforts to re-taliate against Wieland for his protected concerted activi-ties2 By Order of March 24, 1983, the Board granted the General Coun-sel's special appeal and directed that the General Counsel be permitted toamend the complaint in the middle of Respondent's case, to allege thatSnyder also was unlawfully laid off on November 12, 1983, following a2-week temporary recall At the hearing, the General Counsel concededthat this November 12 layoff was not intended to allege an independentviolation, but was simply evidentiary in nature, relevant to the Issue ofRespondent's motive for the original layoff EASTERN TELECOM CORP241Because Wieland's discharge was not unlawful, and forthe further reason that the layoff of Snyder was motivat-ed solely and exclusively by economic factors, these alle-gations must be dismissedIt is undisputed that Snyder was at all relevant times agood and able employee m Respondent's Monroevilleoffice In 1982, the clerical work was divided amongfour clerks Snyder and Carr handled the Plum cablesystem, and Keebler yet another Of the four, Carr wasmost semor Although Snyder had worked exclusivelywith the Plum system, she could have (and, indeed, did)worked on the other systems with minimal on-the-jobtrainingOn July 15, she was abruptly laid off in the middle ofthe day for economic reasons No replacement was hiredand no other clerk was transferred into the position,except that, from time to time, the receptionist gave lim-ited assistance to Carr It is uncontroverted that othercutbacks were made, other employees were laid off, andRespondent lost money in 1982 The decision was basedon Director of Personnel Yocco's determination thatonly one clerk was necessary to handle the Plum systemSnyder was chosen because she was single and lesssenior to Carr, the other clerk working on the Plumsystem, and because Carr was an unmamed mother Noconsideration was given to the layoff of clerks workingon other systems and the transfer of Snyder to performwork on those other systems Thereafter, she requestedand received from Chiodo a laudatory letter of recom-mendation which restated the reason for her layoff as theinstitution of a more efficient office procedure On No-vember 1, she was recalled for 2 weeks because, in theopinion of the office manager, help was needed due tothe recent maternity leave of one clerk and the vacationof anotherI reject the testimony of Snyder (that 2 hours beforeher layoff, Chief Technician Flynn said to her, "I guessyou know why Chiodo is upset") and that of Carr (that,at the time of the layoff, Chiodo said to her, "Snyderwas involved because she was living with Wieland,"who had sent certain unidentified information to theUnion, and that, several weeks later, Flynn told her thathe had warned Snyder "what would happen") Carr ad-mittedly was hysterical on July 15 and, thus, an unreli-able reporter of events Moreover, her bias was patentEven crediting Snyder, Flynn's reference to Chiodo'supset would be nothing more than what Snyder alreadywould have learned from Wieland himself•that Chiodowas upset by Wieland's disparaging remarks and histhreats to go to city council, which could interfere withrelicensing and an impending sale of the Company, in-volving millions of dollars But I credit Flynn that nosuch statements were made I was particularly impressedwith the feelings that, despite his supervisory status,Flynn was not involved at all in the controversy andthat he related events as they in fact occurred I alsocredit Cluodo's denial A big, gruff, self-made man withan amiable relationship with the Union for 15 years,Chiodo was a candid and convincing witness, based onmy observation of his demeanor on the witness standMoreover, his testimony is consistent with the admittedfacts concerning Wieland's seeking revenge for his trans-fer to Mt Lebanon in late June and his loss of truckprivileges based on his misuse and abuse of the privilegein the pastFor these reasons, I am convinced beyond any doubtthat the decision to layoff Snyder was motivated solelyby financial considerations, unrelated in whole or in partto any activities, protected or unprotected on the part ofWielandD Chiodo's July 14 Meeting With EmployeesOn July 14, having heard "rumbles" concerning uni-forms and training, Chiodo called a meeting of all techni-cians and servicemen dunng working hours Admittedly,the meeting was a "gripe session," with Chiodo statingthat he heard rumors of employee gripes and askingwhat they were When he got no response, he askedwhether they wanted uniforms There was no responseHe asked whether they wanted training classes for ad-vancement tests Again, there was no response He statedthat, without study, advancement tests would be harderto pass' He then aired a gripe of his own the abuse of aprior policy concerning personal use of company trucksHe announced that that policy was being revoke& be-cause of one "troublemaker" (pointing to Wieland) who"has abused it" No other mention was made of Wielandby Chiodo either during or after the meeting Expressinghis concern for employee-company relations, Chiodo in-vited employees to come directly tc him with their prob-lemsThe General Counsel alleges a number of 8(a)(1) viola-tions arising out of this meeting First, it is alleged thatChiodo denigrated and threatened to discharge employ-ees because of their union and other protected activitiesCrediting the testimony of Chiodo for the reasons setforth above, I find no factual basis for these allegationsNext, it is alleged that he informed employees that work-ing conditions would be more onerous because they didnot want to attend training classes in preparation for ad-vancement tests This allegation also is unfounded Chio-do's statement tests would be more difficult to pass issimply a common sense statement of fact that, withouttraining, any test is more difficult to pass There is noevidence or suggestion that Respondent controls the sub-ject of the tests which, under the contract, are under thecontrol of the Joint Committee Nor is there an 8(a)(5)allegation that Respondent has unilaterally altered thetesting levels Finally it is alleged that Cinodo solicitedemployee gnevances and complaints to "interfere" withemployees' Section 7 rights This allegation is wellfounded Board precedent is clear that employer solicita-tion of employee grievances and employer initiations touse the "open door" to air such grievances is unlawfulbecause it has the effect, regardless of employer motive,of interfering with employee use of he contractual griev-ance procedure and the exercise of Section 7 rights gen-erally See, e g, Martin-Bower Co 273 NLRB 194(1982)3 Neither these consolidated complaints nor the one which was thesubject of a settlement on February 14, 1983, alleged that revocation ofthis policy was unilateral and unlawful 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving found and concluded that Respondent has vio-lated Section 8(a)(1) of the Act, Respondent shall be or-dered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe ActOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed4ORDERThe Respondent Eastern Telecom Corporation Mon-roeville, Pennsylvama, its officers, agents, succesors, andassigns, shall1 Cease and desist from soliciting employees to takegrievances directly to their employer, rather than at-4 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posestempting to obtain redress under the contractual griev-ance procedures or through other protected activities2 Post at all of its locations where bargaining unit em-ployees are assigned, copies of the attached noticemarked "Appendix A "5 Copies of the notice, on formsprovided by the Regional Director for Region 6, afterbeing signed by the Respondent's authonzed representa-tive, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al5 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board"